UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark one) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission file number: 001-31715 Cycle Country Accessories Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 42-1523809 (IRS Employer Identification No.) 1701 38th Ave W, Spencer,Iowa 51301 (Address of principal executive offices) (712) 262-4191 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”,“accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of August 22, 2011, there were 6,353,843 shares outstanding of the registrant’s common stock, par value $0.0001 per share. Cycle Country Accessories Corp. Index to Form10-Q Page Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheet - June 30, 2011 (Unaudited) and September 30, 2010 3 Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Operations - Nine Months Ended June 30, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows - Nine Months Ended June 30, 2011 and 2010 (Unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 30 Item 4.Controls and Procedures 30 Part II Other Information 31 Item 1.Legal Proceedings 31 Item 1A.Risk Factors 31 Item 6.Exhibits 31 Signatures 32 2 Table of Contents PartI Financial Information Item 1. Financial Statements Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Balance Sheet June 30, September 30, (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Income taxes receivable Deferred income taxes Prepaid expenses and other Assets held for sale Total current assets Property, plant and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Disbursements in excess of bank balances $ $ Accounts payable Accrued expenses Bank line of credit Current portion of notes payable Liabilities related to assets held for sale Current portion of deferred gain - Total current liabilities Long-Term Liabilities Notes payable, less current portion Deferred income taxes Total long term liabilities Total liabilities Stockholders' Equity Common stock, $.0001 par value; 100,000,000 shares authorized; 6,353,843 and 5,934,853 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 3 Table of Contents Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Statements of Operations Three Months ended June 30, (Unaudited) (Unaudited) Revenue Net sales $ $ Freight income Total revenues Cost of goods sold Gross profit Selling, general, and administrative expenses Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Miscellaneous Total other income (expense), net ) Loss from continuing operations before income tax benefit ) ) Benefit from income taxes Net loss from continuing operations ) ) Loss from discontinued operations, net of tax ) ) Net loss $ ) $ ) Weighted average shares of common stock Basic Diluted Loss per basic and diluted share: Continuing Operations $ ) $ ) Discontinued Operations $ ) $ ) See accompanying notes to the unaudited condensed consolidated financial statements. 4 Table of Contents Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Statements of Operations Nine Months ended June 30, (Unaudited) (Unaudited) Revenue Net sales $ $ Freight income Total revenues Cost of goods sold Lower of cost or market adjustment - Gross profit Selling, general, and administrative expenses Fraud expense - Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Interest income - 3 Gain (loss) on sale of assets ) Miscellaneous Total other expense, net ) ) Loss from continuing operations before income tax benefit ) ) Benefit from income taxes Net loss from continuing operations ) ) Loss from discontinued operations, net of tax ) ) Net loss $ ) $ ) Weighted average shares of common stock Basic Diluted Loss per basic and diluted share: Continuing Operations $ ) $ ) Discontinued Operations $ ) $ ) See accompanying notes to the unaudited condensed consolidated financial statements. 5 Table of Contents Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flows Nine Months ended June 30, (Unaudited) (Unaudited) Cash Flows from Operating Activities from Continuing Operations: Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Amortization Reserve for bad debts - Lower of cost or market adjustment - Share-based compensation - (Gain) loss on sale of property, plant and equipment ) Fraud recovery - ) Change in: Accounts receivable Inventories ) ) Income tax receivable ) Prepaid expenses, net ) Other assets ) Accounts payable, net Deferred income taxes ) Accrued expenses ) Net cash provided by operating activities from continuing operations Cash Flows from Investing Activities from Continuing Operations Purchase of property, plant and equipment ) ) Purchase of intangible assets, net ) ) Proceeds from sale of property, plant and equipment Net cash used for investing activities in continuing operations ) ) Cash Flows from Financing Activities from Continuing Operations: Disbursements in excess of bank balances ) ) Payments on bank notes payable ) ) Advance on development loan - Bank line of credit, net ) Net cash used for financing activities from continuing operations ) ) Cash Flows from Discontinued Operations: Cash provided by operating activities ) Net cash (used for) provided by discontinued operations ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 6 Table of Contents Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flow Nine Months ended June 30, (Unaudited) (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ Supplemental schedule of non-cash investing and financing: Recovery of treasury shares from fraud $
